UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June, 30, 2010 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND SEMI-ANNUAL REPORT June 30, 2010 Market Summary The second quarter of 2010 started off well, and ended up badly, just the inverse of the first quarter.The second quarter saw declines across all domestic equity capitalizations and investment styles.Investing in stocks of US commercial real estate companies has been no easy task, because major international events seem to overshadow the recovering real estate market regularly.Most REITs, however, have successfully weathered the recent financial crises, and now face an environment in which credit is once again plentiful for the best properties and sponsors.Job losses across all markets have continued to affect demand and rental rates year over year, so the recovery on the demand front is slow, and likely to remain so through at least year end 2010.Several management teams have commented that the slope of the recovery is likely intact, but they are preparing for a longer bottom.That said, despite the returns, for the second quarter ending June 30, 2010, displayed in the table below, the economy may indeed be stabilizing.Tenants are gradually returning to health and are once again looking for space across the commercial real estate spectrum, and the lack of new supply in the sector bodes well for a continued return to stable fundamentals, albeit slowly. Additionally, capital is clearly returning to commercial real estate, and has helped stem the value decline in the sector.Transactions have generally been limited to high quality assets, with a multitude of capital sources chasing few deals.The distressed acquisition opportunities that were so widely anticipated 12 months ago have remained fairly limited, with the banks still choosing extension over foreclosure.While leasing has improved, and tenant downsizing appears completed, a recovery in occupancy still appears slow, resulting in a continued holding pattern for development. Performance Summary The securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index”), delivered a total return of -4.1% during the second quarter ending June 30, 2010.The Portfolio underperformed the Index during the quarter, as the Portfolio’s underweights in Apartments, Health Care and Storage impaired results.Also impacting the Portfolio’s performance was its overweight in Industrials, as the sector underperformed.Driving the sector’s underperformance were the two global Industrial REITs, Prologis (PLD) and AMB Corporation (AMB).The underperformance is frustrating as the stock prices have been significantly impacted by international news, but fundamentals are stabilizing, and even improving, in some locations. 2 The Office sector again underperformed the Index during the quarter.Despite the Portfolio’s large overweight in Office relative to the Index, the Portfolio was not penalized for its overweight allocation to the sector.The Portfolio’s Office holdings performed relatively inline to the Index, and beat the Index sector return.The relatively strong Office sector performance for the Portfolio was driven by positions in Kilroy Realty (KRC) and SL Green (SLG), while being offset by the large weighting in Alexandria Real Estate (ARE). Following, please see a breakdown of performance and yields by sector for the second quarter of 2010, as well as year-to-date 2010 and full year 2009 results: Sector 2nd Qtr 2010 2010 YTD Yield Industrial/Office -9.8
